Citation Nr: 1142067	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU), on a schedular basis under 38 C.F.R. § 4.16(a).

2.  Entitlement to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 until March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to TDIU.

In the August 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a travel Board hearing.  In November 2010, he elected to withdraw the Board hearing request.  

The Board notes that additional evidence has been added to the file since the issuance of the most recent Supplemental Statement of the Case (SSOC) in February 2010, which is unaccompanied by a waiver.  The evidence consists of an April 2010 rating action granting service connection for left ear hear loss, for which a non-compensable evaluation was assigned.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of an SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  However, the disposition of the TDIU claim as evaluated under 38 C.F.R. § 4.16(a) involves application of the mechanical regulatory requirement that certain threshold schedular criteria be met in order to warrant consideration under those provisions.  Based on the schedular evaluations currently in place to include consideration of the grant of service connection for left ear hearing loss, the threshold requirements of 38 C.F.R. § 4.16(a) are not met, and the Veteran's representative has essentially acknowledged this in the briefs presented in October  2011 and May 2010.  Hence, to the extent that evidence added to the file since the issuance of the February 2010 SSOC is new, it does not directly relate to or in any way impact the limited adjudication of the Veteran's TDIU claim being addressed herein and thus is not "pertinent."  Accordingly, the Board believes that referral to the RO of this evidence is not required as to this component of the claim and that a remand solely for consideration of this evidence is unnecessary.  38 C.F.R. §§ 19.37, 20.1304.

For reasons explained herein, the issue of entitlement to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities do not meet the schedular requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), as the combined rating of his service-connected disorders is 60 percent, effective from June 2008, with no one service-connected disorder rated higher than 30 percent.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are not met, and a TDIU rating on a schedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Veteran was provided with the notice required by the VCAA in a letter issued to him in January 2007, prior to the adjudication of the TDIU claim in May 2007.  The RO specifically informed the Veteran of the evidence required to substantiate his claim, the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The Veteran was also advised of the applicable rating criteria.  In that same correspondence, he was also notified as to how disability ratings and effective dates were established as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board finds that he was provided with the notice required by the VCAA.

As a practical matter, as will be explained below, the claim on appeal addressing entitlement to TDIU under 38 C.F.R. § 4.16(a) being adjudicated herein lacks legal merit; hence, the duties to notify and assist imposed by the VCAA are not applicable in this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board notes that with respect to the remanded portion of the claim, it is expected that when the claim is returned to the RO for further development and appellate consideration of the claim, the RO will properly conduct all necessary VCAA notice and development in accordance with its review of the underlying claim as necessary.

Factual Background

The Veteran filed a informal TDIU claim in December 2006 followed by a formal claim dated in January 2007, indicating that his service-connected amputation of the left foot rendered him unemployable.  The Veteran reported that he had completed two years of college and had no additional education and/or training.  He indicated that he had worked as a letter carrier for the United States Postal Service from November 1974, and was apparently still employed.  Evidence on file indicates that he retired in May 2008, and had been out of work for medical reasons from October 2006 to August 2007 due to a left foot disability.  

The Veteran's service-connected disabilities consist of: amputation of a portion of the left great toe, evaluated as 30 percent disabling; amputation of a portion of the left second toe, evaluated as 20 percent disabling; deformity of the left foot, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and a fragment wound of the right leg and left ear hearing loss, each evaluated as 0 percent disabling.  A combined 60 percent disability rating has been in effect from June 2008.

Pertinent evidence addressing the Veteran's employability includes a VA medical opinion provided in January 2007, in conjunction with an examination of his feet.  At that time, the examiner opined that due to the Veteran's left foot deformity, he would be unable to perform functions as a postman, requiring walking for extended periods of time.  It was further explained that any ambulatory occupation requiring significant ambulation would be extremely difficult for the Veteran, and he would likely be unable to perform it.  The examiner concluded that sedentary work would not be precluded. 

Also on file is a second VA foot examination which was conducted in June 2008.  At that time, traumatic amputation in 1968 due to service, with degenerative joint changes and severe contracture of the mini digits (claw toe 3, 4, and 5) was diagnosed.  It was noted that the Veteran had demonstrated a significant increase in pain and discomfort of the left foot due to service injuries.  The examiner commented that there was high impairment functionally due to service-connected disabilities which made the Veteran retire early from his job.  In an addendum to the report dated in August 2008, the examiner explained that the Veteran's left foot disability had a very high impact on both his physical and sedentary employment, greatly increasing in pain throughout the years, causing the Veteran to retire early from his physical and sedentary employment.  

In July 2008, the Veteran underwent a VA examination for purposes of evaluating his service-connected disability affecting muscle group XI of the right leg.  The examiner indicated that this disability did not require assistive devices or pain medication and did not preclude the Veteran from physical or sedentary employment.  

A VA audiological examination of September 2009 is also on file, which revealed evidence of tinnitus and left ear hearing loss, manifested by hearing difficulty.  The examiner indicated that these conditions had no effect on the veteran's daily activities.  

Analysis

The Veteran contends that his service-connected disabilities have rendered him unemployable and requests a total disability rating due to individual unemployability.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities consist of: amputation of a portion of the left great toe, evaluated as 30 percent disabling; amputation of a portion of the left second toe, evaluated as 20 percent disabling; deformity of the left foot, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and a fragment wound of the right leg and left ear hearing loss, each evaluated as 0 percent disabling.  A combined 60 percent disability rating has been in effect from June 2008.

As the Veteran does not have a single disability rated as 60 percent disabling, nor has a combined disability rating of 70 percent, the service-connected disabilities do not meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) (2011).  Consequently, a TDIU rating on a schedular basis, under 38 C.F.R. § 4.16(a), is not warranted, and must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A total disability based upon individual unemployability due to service-connected disabilities (TDIU) on a schedular basis under 38 C.F.R. § 4.16(a) is denied.



REMAND

For the reasons set forth below, the Board finds that further development is necessary to address the issue of entitlement to TDIU, to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).  

With respect to the TDIU claim, because the Veteran's combined rating in this case fails to meet the schedular percentage standards of section 4.16(a), his claim for a total rating may be considered on an extra-schedular basis under section 4.16(b).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The Veteran has reported that he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities and that he has been unemployed since 2008.  Pertinent evidence addressing the Veteran's employability includes a VA medical opinion of January 2007, to the effect that due to the Veteran's left foot deformity, he would be unable to perform functions as a postman, requiring walking for extended periods of time.  It was further explained that any ambulatory occupation requiring significant ambulation would be extremely difficult for the Veteran, and he would likely be unable to perform it.  The examiner concluded that sedentary work would not be precluded.  Also on file is a another VA medical opinion of June 2008, to the effect that there was high impairment functionally due to service-connected disabilities which made the Veteran retire early from his job.  In the addendum to the report dated in August 2008, the examiner explained that the Veteran's left foot disability had a very high impact on both his physical and sedentary employment, greatly increasing in pain throughout the years, causing the Veteran to retire early from his physical and sedentary employment.  

Significantly, the file lacks a competent medical opinion addressing the collective impact of the Veteran's numerous service-connected conditions, on his employability.  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Because the Veteran is unemployed and at this point, his service-connected disabilities fail to satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), on remand, the RO is requested to schedule a VA examination or obtain an opinion addressing whether it is at least as likely as not that the Veteran's service-connected disabilities, cumulatively, render him unable to secure or follow a substantially gainful occupation, as this is deemed necessary for purposes of adjudicating the TDIU claim.  38 U.S.C.A. § 5103A; Colayong v. West, 12 Vet. App. 524 (1999); Friscia v. Brown, 7 Vet. App. 294 (1994).  In addition, the RO will also be requested to address whether the TDIU claim should be referred to the Director of Compensation and Pension Services for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Finally, it is unclear whether the Veteran has applied for or is in receipt of disability benefits through the Social Security Administration (SSA).  This matter will be addressed and clarified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  A VCAA letter should be sent to the Veteran notifying him of the information and evidence necessary to substantiate his claim for TDIU under 38 C.F.R. § 4.16(a) and(b).

2.  The Veteran should be given an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his TDIU claim that have not yet been associated with the claims folder.  Appropriate steps should be taken to obtain the identified records.

He should also be requested to provide information regarding his employment status, to include providing information regarding: (1)the date he last worked; (2) the reasons for him leaving the job; and (3) any jobs held after leaving the postal service, to include the approximate hours of worked weekly and the dates of any such employment.

3.  The RO should determine if the Veteran filed a claim for SSA benefits.  If the Veteran did file a claim for SSA benefits then the RO should obtain a copy of the decision to grant or deny SSA benefits, and the records upon which that decision was based, and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented to show the unavailability of those records.

4.  The Veteran should also be scheduled for a VA medical examination by an examiner who is requested to render an opinion addressing the effect the Veteran's service-connected disabilities (amputation of a portion of the left great toe, evaluated as 30 percent disabling; amputation of a portion of the left second toe, evaluated as 20 percent disabling; deformity of the left foot, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and a fragment wound of the right leg and left ear hearing loss, each evaluated as 0 percent disabling) have on his ability to work.  

In this regard, the examiner should assess the effect that the Veteran's service-connected disabilities have on his ability to secure and follow a substantially gainful occupation.  The claims folder must be made available to the examiner in conjunction with the examination and should be reviewed for pertinent medical and other history (to include the January 2007 and June 2008 VA medical opinions with an August 2008 addendum); in addition a complete copy of this decision and remand should also be made available for the examiner and reviewed.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (a 50 percent probability or higher) that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

5.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  In particular, the examination reports must be looked at to ensure that it is responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After an appropriate period of time, or after the Veteran indicates he has no further evidence to submit, the RO should address entitlement to a TDIU under 38 C.F.R. § 4.16.  In so doing, it is at the discretion of the RO to undertaken any additional development in conjunction with the claim.  Thereafter, the claim should be readjudicated to include consideration of all of the pertinent evidence added to the record since the issuance of the most recent SSOC in February 2010.  Readjudication of the claim should reflect specific consider whether the case warrants referral to the Director, Compensation and Pension Service, for extra-schedular consideration pursuant to the provisions of 38 C.F.R. §4.16(b), and if warranted, such referral should be undertaken.  If the claim is not resolved to the appellant's satisfaction, the RO should provide the appellant and his representative a SSOC and an appropriate period of time should be allowed for response and the case should be returned to the Board, as necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


